Title: Abigail Adams 2d to John Quincy Adams, 24 May 1781
From: Adams, Abigail (daughter of JA and AA)
To: Adams, John Quincy


     
      Braintree May 24. 1781
     
     And are you really determined my Dear Brother not to condescend to write to your Sister again till She has answered some of your letters.I must acknowledge myself rather in arrears, but you must consider that you are daily removing from one scene to another, new and pleasing objects continually engage your attention, and furnish you with new subjects and pleasing ideas which if related by you will ever give pleasure to your friends on this Side the water and particularly to your Sister who is so sensible of her own unworthiness as to be partial to the foibles of her Brother. It has hitherto fallen to my lot to pass my time in a very contracted Sphere, I have scarcely visited as many towns as you have kingdoms: your improvements I hope will be in proportion: you have now an opportunity of receiving advantages, which if neglected will ever be out of your power again, and if improved aright may make you an useful member of Society and an ornament to your parents, who watch with attention each improvement, and whose hearts would be wounded by a misconduct, and may it be our joint effort to study their happiness.
     The presence of your Pappa is an advantage you cannot realize, he will commend every laudable action and discountenance every foible e’er it grow to a vice, and by a strict attention to his precepts may you reap the promised blessing of length of days.
     The account you give us of our little Charles gives pleasure to all that knew him. He was a sweet little fellow when he left us, and I hope neither the Vices of other Climates or the captivating delusions of pleasure will make any impression on his young mind which was the seat of innocence.
     We were a few days since relieved from painful anxiety on Mr. Guiles account, hearing he had not met a more dreadfull fate than falling into the hands of the enemy.
     This letter will be delivered to you by Mr. Charles Storer who has offered to take letters from Mamma, and intends to reside in Holland.
     Please to present duty to my Pappa, and Love to little Charles, from your Sister.
    